Exhibit 10.10

BROOKLINE BANCORP, INC.
BROOKLINE BANK

EMPLOYMENT AGREEMENT

This Agreement is made effective as of March 16, 2009 (the “Effective Date”) by
and between Brookline Bancorp, Inc. (the “Company”), a Delaware corporation, and
Brookline Bank (the “Bank”), a United States-chartered stock savings bank, each
with its principal administrative office at 160 Washington Street, Brookline,
Massachusetts 02445 and Paul A. Perrault (the “Executive”).  

WHEREAS, the Company and the Bank (each an “Employer”) wish to obtain the
services of Executive as provided in this Agreement and any renewal hereof (the
“Agreement”); and

WHEREAS, Executive is willing to serve in the employ of the Company and Bank on
a full-time basis as provided in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.        POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as
President of the Company and Chairman and Chief Executive Officer of the Bank
effective from March 16, 2009 and Chief Executive Officer of the Company
effective from April 16, 2009.  During said period, Executive also agrees to
serve, if elected or appointed, as an officer or director of any subsidiary or
affiliate of the Company or the Bank.  Failure to reelect Executive to any of
the foregoing offices after April 16, 2009 without the consent of the Executive
during the term of this Agreement shall constitute a breach of this Agreement.

2.        TERMS AND DUTIES

(a)       The period of Executive’s employment under this Agreement shall begin
as of the date first above written and shall continue for a period of twelve
(12) full calendar months thereafter.  Commencing on the first anniversary date
of this Agreement, and continuing at each anniversary date thereafter, the
Agreement shall renew for an additional year unless written notice is provided
to Executive at least sixty (60) days prior to any such anniversary date, that
his employment shall cease at such anniversary date.  Prior to each notice
period for non-renewal, and assuming the Board of Directors of the Bank
(“Board”) has determined not to send a non-renewal notice to the Executive, the
disinterested members of the Board will conduct a comprehensive performance
evaluation and review of the Executive for purposes of determining whether to
extend the Agreement, and the results thereof shall be included in the minutes
of the Board’s meeting.

(b)       During the period of his employment hereunder, except for periods of
absence occasioned by illness, vacation periods not to exceed six (6) weeks in
the aggregate per year and leaves of absence granted by the Board, Executive
shall faithfully perform his duties hereunder including activities and services
related to the organization, operation and management of the Bank.

3.        COMPENSATION AND REIMBURSEMENT

(a)       The compensation specified under this Agreement shall constitute the
salary and benefits paid for the duties described in Section 2(b). The Bank
shall pay Executive as compensation an annualized salary of not less than
$600,000 per year (“Base Salary”).  Such Base Salary shall be payable
biweekly.  During the period of this Agreement, Executive’s Base Salary shall be
reviewed at least annually; the first such review will be made no later than
January 31, 2010.  Such review shall be conducted by a Committee designated by
the Board, and the Board may increase, but not decrease, Executive’s Base Salary
(any increase in Base Salary shall become the “Base Salary” for purposes of this
Agreement).  

1

--------------------------------------------------------------------------------





(b)       The Bank shall also pay the Executive incentive compensation (“Bonus”)
for each year of up to 30% of Base Salary for the achievement of certain goals
for the year established by the Board in its discretion relating to the
enhancement of shareholder value as provided for in the Company’s short-term
incentive plan. Bonus for any year shall be paid in a lump sum as provided in
such plan.

(c)       In addition to the foregoing, the Executive shall be entitled to the
following equity consideration upon the Effective Date and each anniversary
thereof (“Equity Award”) during the term of this Agreement.

Stock Options.  Under the Company’s 2003 Stock Option Plan, a grant of options
for Company Common Stock exercisable at fair market value as of such grant for a
number of shares equal to a cost/expense recognition of $120,000 to the Company
using the Black-Scholes model.

Restricted Stock.  Under the Company’s 2003 Recognition and Retention Plan, an
award of restricted shares of Company Common Stock having a value/expense
recognition to the Company of $80,000 at fair market value as of such award
without discount.

The stock options granted hereunder shall vest one half upon grant and one half
upon the first anniversary of the grant.  The restricted stock shall vest 100%
upon the first anniversary of Executive’s award.  The restricted stock when
vested shall not be transferred by the Executive before the earliest to occur of
termination of employment hereunder or a Change in Control. The cost/expense
recognition to the Company of the stock options and value of stock awards (i.e.
initially $200,000) per year shall be the “Equity Consideration” for the
purposes of this Agreement. During the period of this Agreement, Executive’s
Equity Consideration shall be reviewed at least annually, and the first such
review will be made no later than January 31, 2010.  Such review shall be
conducted by a Committee designated by the Board, and the Board may increase but
not decrease the Executive’s Equity Consideration (any increase in Equity
Consideration shall become the “Equity Consideration” for purposes of this
Agreement).

(d)       In addition to the Base Salary, Bonus and Equity Award provided in
this Section 3, the Bank shall provide Executive at no cost to Executive with
all such other benefits as are generally provided to regular full-time employees
of the Company and Bank. Executive will be entitled to participate in or receive
benefits under any employee benefit plans including but not limited to,
retirement plans, supplemental retirement plans, perquisites, pension plans,
profit-sharing plans, employee stock ownership plans, health-and-accident plans,
medical coverage or any other employee benefit plan or arrangement made
available by the Company or the Bank in the future to its senior executives and
key management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.  If the
Company or Bank establishes incentive compensation or bonus plans in addition to
the Bonus contemplated by Section 3(b) of this Agreement, subject to the
discretion of the Board, Executive will be entitled to incentive compensation
and bonuses as provided in any such plan of the Company or Bank in which
Executive is eligible to participate (and he shall be entitled to a pro rata
distribution under any such incentive compensation or bonus plan as to any year
in which a termination of employment occurs, other than Termination for
Cause).  Nothing paid to the Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which the Executive is entitled
under this Agreement.

(e)       In addition to the Base Salary, the Bonus and the Equity Award
provided for by Section 3 (a), (b) and (c) of this Agreement, the Company or the
Bank shall pay or reimburse Executive for all reasonable travel and other
reasonable expenses incurred by Executive performing his obligations under this
Agreement (including but not limited to dues for up to two Clubs in the
Company’s and the Bank’s market area to be used for business meetings or for
business development purposes), subject to the submission of supporting
documentation in accordance with Company or Bank policy, and may provide such
additional payments in such form and such amounts as the Board may from time to
time determine. Further, the Company or the Bank will make available to the
Executive a suitable car to be used for business purposes.

2

--------------------------------------------------------------------------------





(f)       Additionally, the Company or Bank will reimburse, subject to the
submission of supporting documentation in accordance with Company or Bank
policy, the Executive for out-of-pocket expenses incurred by the Executive in
connection with Executive’s movement of his domicile from Shelburne, Vermont to
Boston up to an amount of $20,000 and will further reimburse the Executive for
expenses relating to Executive’s temporary rental of a furnished apartment in
the Boston area for six months in an amount not to exceed $25,000.  

(g)       The Executive shall not be entitled to receive fees for serving as a
director of the Company or the Bank or as a director or officer of any affiliate
or subsidiary.

4.        PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

The provisions of this Section shall in all respects be subject to the terms and
conditions stated in Sections 8 and 9.

(a)       The provisions of this Section shall apply upon the occurrence of an
Event of Termination.  As used in this Agreement, an “Event of Termination”
shall mean and include any one or more of the following:

(i)       the termination by the Company or the Bank of Executive’s full time
employment hereunder (including without limitation due to a non-renewal pursuant
to Section 2(a)) for any reason other than (A) Disability or Retirement, as
defined in Section 5 below, or (B) Termination for Cause as defined in Section 6
hereof; or

(ii)      Executive’s resignation from the Bank’s employ, upon any

(A)       failure to elect or reelect or to appoint or reappoint Executive to
any of the offices specified in Section 1;

(B)       material change in Executive’s function, duties, or responsibilities,
which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1 above;

(C)       a relocation of Executive’s principal place of employment by more than
30 miles from its location at the effective date of this Agreement, or a
material reduction in the benefits and perquisites to the Executive from those
being provided as of the effective date of this Agreement;

(D)       liquidation or dissolution of the Company or the Bank other than
liquidations or dissolutions that are caused by reorganizations that do not
affect the status of Executive; or

(E)       breach of this Agreement by the Company or the Bank.

(iii)     Upon the occurrence of any event described in clauses (ii) (A), (B),
(C), (D) or (E) above, Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon sixty (60) days prior
written notice given within a reasonable period of time not to exceed three
calendar months after the initial event giving rise to said right to
elect.  Notwithstanding the preceding sentence, in the event of a continuing
breach of this Agreement by the Company or the Bank, the Executive, after giving
due notice within the prescribed time frame of an initial event specified above,
shall not waive any of his rights solely under this Agreement and this Section 4
by virtue of the fact that Executive has submitted his resignation but has
remained in the employment of the Company or the Bank and is engaged in good
faith discussions to resolve any occurrence of an event described in clauses
(A), (B), (C), (D) and (E) above.  In the event that, within sixty (60) days of
receiving Executive’s notice pursuant to this paragraph, the Bank “cures” any of
the events described in clauses (ii) (A), (B) or (E) above, Executive’s right to
resign pursuant to this paragraph shall terminate and his notice shall be of no
further force or effect.

3

--------------------------------------------------------------------------------





(b)       The provisions of this Section 4(b) and 4(d) shall apply upon the
occurrence of a Change in Control during the term of this Agreement.  In the
event of a Change in Control of the Company or the Bank as described in
Paragraphs 1, 2 or 3 below, Executive shall be entitled to the payments set
forth in Section 4(d) hereof.  For purposes of this Section 4(b), a Change in
Control of the Company or the Bank shall mean (i) a change in ownership of the
Company or the Bank under paragraph (1) below, (ii) a change in effective
control of the Company or the Bank under paragraph (2) below, or (iii) a change
in the ownership of a substantial portion of the assets of the Company or the
Bank under paragraph (3) below.

(1)       Change in the ownership of the Company or the Bank. A change in the
ownership of the Company or the Bank shall occur on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(j)(5)(v)(B) or subsequent guidance), acquires
ownership of stock of the Company or the Bank that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company or the Bank, as
determined in accordance with Treasury Regulation Section 1.409A-3(i)(5)(v)(A).

(2)       Change in the effective control of the Company or the Bank.  A change
in the effective control of the Company or the Bank shall occur on the date that
either (i) any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A-3(i)(5)(v)(B) or subsequent guidance),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company or the Bank possessing 35 percent or more of the total voting power of
the stock of the Company or the bank; or (ii) a majority of members of the
Company’s or the Bank’s Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s or the Bank’s Board of Directors prior to the
date of the appointment or election, each as determined in accordance with
Treasury Regulation Section 1.409A-3(i)(5)(vi), provided that subsection (ii) is
inapplicable where a majority shareholder of the Company or the Bank,
respectively, is another corporation.

(3)       Change in the ownership of a substantial portion of the Company’s or
the Bank’s assets.  A change in the ownership of a substantial portion of the
Company or the Bank’s assets shall occur on the date that any one person, or
more than one person acting as a group (as defined in Proposed Treasury
Regulation Section 1.409A-3(i)(5)(v)(B) or subsequent guidance), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company or the Bank that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of (i) all of the assets of the Company or the
Bank, or (ii) the value of the assets being disposed of, either of which is
determined without regard to any liabilities associated with such assets, as
determined in accordance with Treasury Regulation Section 1.409A-3(i)(5)(vii).  

(4)       For purposes of (1) through (3) above, the definition of Change in
Control shall be construed to be consistent with the requirements of Treasury
Regulation Section 1.409A-3(i) or subsequent guidance.

(c)       Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 7, the Bank shall pay Executive, or, in the
event of his subsequent death, his beneficiary or beneficiaries, or his estate,
as the case may be, as severance pay or liquidated damages, or both, an amount
equal to the sum of (i) Base Salary, (ii) the highest Bonus awarded to the
Executive during the prior three years, or if an Event of Termination occurs
before the first Bonus hereunder has been determined under Section 3(b), then a
deemed bonus of the highest amount of Bonus the Executive could have potentially
earned hereunder, and (iii) the highest Equity Consideration previously awarded
hereunder for any year.

4

--------------------------------------------------------------------------------





(d)       Upon the occurrence of a Change in Control, as defined in Section
4(b)(1), (2) and (3), the Bank shall pay to Executive, or, in the event of his
death during the term of this Agreement but subsequent to a Change in Control,
to his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, a sum equal to three (3) times the
sum of (i) Base Salary, (ii) the highest Bonus awarded to Executive during the
prior three years, or if a Change in Control occurs before the first Bonus
hereunder has been determined as contemplated under Section 3(b), then a deemed
bonus of the highest amount of Bonus the Executive could have potentially earned
hereunder, and (iii) the highest Equity Consideration previously awarded
hereunder for any year.  Payment of the amount required hereunder shall be made
in a lump sum on the effective date of the Change in Control.  The payment upon
the occurrence of a Change in Control provided for in this Section 4(d) is in
lieu of any payment upon an Event of Termination provided for in Section 4(a).

(e)       (i)       Upon the occurrence of a Change in Control described below
which is not also a Change in Control under Section 4(b), Executive shall have
the right to elect to terminate his employment under this Agreement on the
effective date of, or at any time following such a Change in Control during the
term of this Agreement.  Upon the occurrence of such a termination of employment
of the Executive, the Bank shall pay to Executive, or, in the event of his death
subsequent to his termination of employment, to his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, an amount equal to three (3) times the sum of (i) Base Salary,
(ii) the highest Bonus awarded to Executive during the prior three years, or if
a Change in Control occurs before the first Bonus hereunder has been determined
as contemplated under Section 3(b), then a deemed bonus of the highest amount of
Bonus the Executive could have potentially earned hereunder, and (iii) the
highest Equity Consideration previously awarded hereunder for any year.  Payment
of the amount required hereunder shall be made in a lump sum on the date of
termination of employment.  The payment upon the occurrence of the Executive’s
termination of employment following a Change in Control described below provided
for in this Section 4(e) is in lieu of any payment upon a Termination of
Employment provided for in Section 4(a) or Section 4(d).

(ii)      For purposes of this Section 4(e), a Change in Control of the Bank or
the Company shall mean a change in control of a nature that: (A) would be
required to be reported in response to Item 5.01(a) of the current report on
Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”); or (B) results in a
change in control of the Bank or the Company within the meaning of the Home
Owner’s Loan Act, as amended, and applicable rules and regulations promulgated
thereunder, as in effect at the time of the change in control (or if applicable
the Bank Holding Company Act of 1956, as amended and applicable rules and
regulations promulgated thereunder, as in effect at the time of the change in
control); or (C) without limitation such a Change in Control shall be deemed to
have occurred at such time as (I) any “person” (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the company representing 25% or more of the combined voting power
of Company’s outstanding securities except for any securities purchased by the
Bank’s employee stock ownership plan or trust; or (II) individuals who
constitute the Board on the Effective Date (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board, or whose nomination for election by the Company’s stockholders was
approved by the same nominating committee serving under an Incumbent Board,
shall be, for purposes of this clause (III), considered as though he were a
member of the Incumbent Board; or (IV) a plan of reorganization, merger,
consolidation, sale of all or substantially all the assets of the Bank or the
Company or similar transaction in which the Bank or Company is not the surviving
institution occurs; or (V) a tender offer is made for 25% or more of the voting
securities of the Company and the shareholders owning beneficially or of record
25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.

5

--------------------------------------------------------------------------------





(f)       Upon the occurrence of an Event of Termination, or a Change in Control
as defined in Section 4(b) or Section 4(e), the Bank will cause to be continued
life, medical, dental and disability coverage substantially identical to the
coverage maintained by the Company or the Bank for Executive prior to his
termination. Such coverage shall continue until the earlier to occur of (A) 18
months from the Date of Termination or the Change in Control, or (B) the
Executive receives, in connection with subsequent employment with a third party,
coverage substantially identical to the coverage maintained by the Company or
the Bank.

(g)       Notwithstanding the preceding paragraphs of this Section 4:

(i)       if the aggregate payments and benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) would be deemed to
include an “excess parachute payment” under Section 280G of the Internal Revenue
Code of 1986, as amended from time to time (the “Code”), but

(ii)      if the Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to the total amount of payments permissible under Section 280G of
the Code or any successor thereto, then no such “excess parachute payment” would
be deemed to be made, then the Termination Benefits to be paid to Executive
shall be so reduced, but only to the extent required to be a Non Triggering
Amount.

(h)       It shall be a condition of the payment of any amount provided to be
paid to the Executive and the affording of any benefit to the Executive upon or
after termination of the Executive’s employment under this Agreement that the
Executive shall have signed and delivered to the Company and the Bank a general
release in the form of Exhibit A (except for such modifications as the Company
or the Bank reasonably request as required or advisable to reflect any changes
in applicable law or regulation in effect at the time such release is
delivered), which shall be tendered to the Executive on the date of Termination.

5.        TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

Termination by the Bank of the Executive based on “Retirement” shall mean
termination in accordance with the Bank’s retirement policy or in accordance
with any retirement arrangement established with Executive’s consent with
respect to him.  Upon termination of Executive upon Retirement, Executive shall
be entitled to all benefits under any retirement plan of the Bank and other
plans to which Executive is a party.

In the event Executive is unable to perform his duties under this Agreement on a
full-time basis for a period of six (6) consecutive months by reason of illness
or other physical or mental disability, the Employer may terminate this
Agreement, provided that the Employer shall continue to be obligated to pay the
Executive his Base Salary for the remaining term of the Agreement, or one year,
whichever is the longer period of time, and provided further that any amounts
actually paid to Executive pursuant to any disability insurance or other similar
such program which the Employer has provided or may provide on behalf of its
employees or pursuant to any workman’s or social security disability program
shall reduce the compensation to be paid to the Executive pursuant to this
paragraph.

In the event of Executive’s death during the term of the Agreement, his estate,
legal representatives or named beneficiaries (as directed by Executive in
writing) shall be paid Executive’s Base Salary as defined in Paragraph 3(a) at
the rate in effect at the time Executive’s death for a period of one (1) year
from the date of the Executive’s death, and the Employers will continue to
provide medical, dental, family and other benefits normally provided for an
Executive’s family for one (1) year after the Executive’s death.

6

--------------------------------------------------------------------------------





6.        TERMINATION FOR CAUSE

The term “Termination for Cause” shall mean termination because of the
Executive’s personal dishonesty or willful misconduct with respect to any
material matter, any breach of fiduciary duty involving personal profit, willful
and intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this
Agreement.  In determining cause, the acts or omissions shall be measured
against standards generally prevailing in the savings institutions
industry.  For purposes of this paragraph, no act or failure to act on the part
of Executive shall be considered “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the
Bank.  Notwithstanding the foregoing, Executive shall not be deemed to have been
Terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths of the members of the Board at a meeting of the Board called and
held for that purpose (after reasonable notice to Executive and an opportunity
for him, together with counsel, to be heard before the Board), finding that in
the good faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail.  The
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause.  Any vested or unvested stock options or
unvested restricted stock granted to Executive under any stock option or award
plan of the Bank, the Company or any subsidiary or affiliate thereof, shall
become null and void effective upon Executive’s receipt of Notice of Termination
for Cause pursuant to Section 7 hereof, and shall not be exercisable by
Executive or deliverable by the Company or the Bank at any time subsequent to
such Termination for Cause.

7.        NOTICE

(a)       Any purported termination by the Company or the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

(b)       “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

(c)       If, within thirty (30) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the voluntary termination
by the Executive in which case the Date of Termination shall be the date
specified in the Notice, the Date of Termination shall be the date on which the
dispute is finally determined, either by mutual written agreement of the
parties, by a binding arbitration award, or by a final judgment, order or decree
of a court of competent jurisdiction (the time for appeal having expired and no
appeal having been perfected) and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence.  Notwithstanding the pendency of any such dispute,
the Bank will continue to pay Executive his full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue Executive as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the dispute is finally resolved in accordance with this Agreement,
provided such dispute is resolved within the term of this Agreement.  If such
dispute is not resolved within the term of the Agreement, the Bank shall not be
obligated, upon final resolution of such dispute, to pay Executive compensation
and other payments accruing beyond the term of the Agreement.  Amounts paid
under this Section shall be offset against or reduce any other amounts due under
this Agreement.

7

--------------------------------------------------------------------------------





8.        POST-TERMINATION OBLIGATIONS

(a)       All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with paragraph (b) of this Section 8 during
the term of this Agreement and for one (1) full year after the expiration or
termination hereof.

(b)       Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that the Bank shall not require such
assistance at any times that would unreasonably interfere with Executive’s
personal or professional commitments.

9.        NON-COMPETITION; NON-SOLICITATION

(a)       Upon (A) any termination of Executive’s employment hereunder as a
result of which the Company or the Bank is paying Executive benefits under
Section 4 of this Agreement (B) in the event of Termination for Cause of the
Executive’s employment hereunder or (C) Executive resigns his employment other
than for reasons specified in any of the clauses of Section 4(a)(ii), or (D) the
Executive breaches this Agreement and the Company or Bank has terminated this
Agreement, Executive agrees not to compete with the Company and/or the Bank for
a period of one (1) year following such termination in any city, town or county
in which the Company and/or the Bank has an office or has filed an application
for regulatory approval to establish an office, determined as of the effective
date of such termination, except as agreed to pursuant to a resolution duly
adopted by the Board.  Executive agrees that during such period and within said
cities, towns and counties, Executive shall not work for or advise, consult or
otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Company and/or the Bank.  The parties hereto, recognizing that irreparable
injury will result to the Company and/or the Bank, its business and property in
the event of Executive’s breach of this Section 9(a) agree that in the event of
any such breach by Executive, the Company and/or the Bank will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive, Executive’s partners, agents,
servants, employers, employees and all persons acting for or with
Executive.  Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Company and/or the Bank,
and that the enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood.  Nothing herein will be construed as
prohibiting the Company and/or the Bank from pursuing any other remedies
available to the Company and/or the Bank for such breach or threatened breach,
including the recovery of damages from Executive.

(b)       Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Company and the
Bank and affiliates thereof, as they may exist from time to time, is a valuable,
special and unique asset of the business of the Company and the Bank.  Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities of the Company or
the Bank or subsidiaries or affiliates thereof to any person, firm, corporation,
or other entity for any reason or purpose whatsoever (except for such disclosure
as may be required to be provided to any federal banking agency with
jurisdiction over the Company or the Bank or Executive).  Notwithstanding the
foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Company and the Bank, and
Executive may disclose any information regarding the Company or the Bank which
is otherwise publicly available.  In the event of a breach or threatened breach
by the Executive of the provisions of this Section 9, the Bank will be entitled
to an injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Company or the Bank or subsidiaries or affiliates thereof, or from rendering any
services to any person, firm, corporation, other entity to whom such knowledge,
in whole or in part, has been disclosed or is threatened to be
disclosed.  Nothing herein will be construed as prohibiting the Company or the
Bank from pursuing any other remedies available to the Company or the Bank for
such breach or threatened breach, including the recovery of damages from
Executive.

8

--------------------------------------------------------------------------------





(c)       The Executive further agrees that, during the period of the
Executive’s employment hereunder and for one year following termination of the
Executive’s employment for any reason, the Executive shall not, without the
express written consent of the Company or Bank, (i) solicit any employees of the
Company, the Bank or any of their subsidiaries or affiliates to terminate their
employment, or (ii) solicit any customers or client of the Company, the Bank or
of their subsidiaries or affiliates to cease doing business, in whole or in
part, with the Company the Bank or any of their subsidiaries or
affiliates.  Recognizing that irreparable damage will result to the Company and
Bank in the event of the breach or threatened breach of any of the foregoing
covenants, and that the Company’s and the Bank’s remedies at law for any such
breach or threatened breach will be inadequate, the Company and the Bank, in
addition to such other remedies which may be available to it, shall be entitled
to an injunction, including a mandatory injunction, to be issued by any court of
competent jurisdiction ordering compliance with this Agreement or enjoining and
restraining the Executive from the continuation of such breach.  Nothing herein
will be construed as prohibiting the Company and/or the Bank from pursuing any
other remedies available to the Company and/or the Bank for such breach or
threatened breach, including the recovery of damages from Executive.

10.       SOURCE OF PAYMENTS

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company or the Bank.  Each of the Company and the
Bank shall be jointly and severally liable to the Executive and each guarantees
payment and provision of all amounts and benefits due hereunder to Executive,
and if such amounts and benefits due are not timely paid or provided, such
amounts and benefits may be enforced against either the Company or the Bank.

11.       EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company and the Bank or
any predecessor of the Company and the Bank and Executive.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

12.       NO ATTACHMENT

(a)       Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

(b)       This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Company and the Bank and their respective successors and assigns.

13.       MODIFICATION AND WAIVER

(a)       This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.

9

--------------------------------------------------------------------------------





(b)       No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived  and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

14.       SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

15.       HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

16.       GOVERNING LAW

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.

17.       ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within fifty (50)
miles from the location of the Company and the Bank, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Company and the Bank shall be entitled to seek specific
performance of Executive’s obligations under this Agreement (including without
limitation Section 9) and Executive shall be entitled to seek specific
performance of his right to be paid until the Date of Termination to the extent
permitted by law during the pendency of any dispute or controversy arising under
or in connection with this Agreement.

18.       PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company and the Bank, provided that the dispute or
interpretation has been settled by Executive and the Company and the Bank or
resolved in the Executive’s favor.

19.       INDEMNIFICATION

The Company and the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
federal law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Company
and the Bank (whether or not he continues to be a director or officer at the
time of incurring such expenses or liabilities), such expenses and liabilities
to include, but not be limited to, judgments, court costs and attorneys’ fees
and the cost of reasonable settlements (such settlements must be approved by the
Board).  If such action, suit or proceeding is brought against Executive in his
capacity as an officer or director of the Company and the Bank, however, such
indemnification shall not extend to matters as to which Executive is finally
adjudged to be liable for willful misconduct in the performance of his duties.

10

--------------------------------------------------------------------------------





20.       SUCCESSOR TO THE BANK

The Company and the Bank shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company and the Bank, expressly
and unconditionally to assume and agree to perform the Company’s and the Bank’s
obligations under this Agreement, in the same manner and to the same extent that
the Company and the Bank would be required to perform if no such succession or
assignment had taken place.

21.       SECTION 409A

(a)       Purpose. This Section is intended to help ensure that compensation
paid or delivered to the Executive pursuant to this Agreement either is paid in
compliance with, or is exempt from, Section 409A of the Code (“Section 409A”).
The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code.  To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party and provided that such amendment itself is permitted by Section
409A.  The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

(b)       Amounts Payable On Account of Termination.  For the purposes of
determining when amounts otherwise payable on account of the Executive's
termination of employment under this Agreement will be paid, which amounts
become due because of his termination of employment, “termination of employment”
or words of similar import, as used in this Agreement, shall be construed as the
date that the Executive first incurs a “separation from service” for purposes of
Section 409A.  Furthermore, if the Executive is a “specified employee” of a
public company as determined pursuant to Section 409A as of his termination of
employment, any amounts payable on account of his termination of employment
which constitute deferred compensation within the meaning of Section 409A and
which are otherwise payable during the first six months following the
Executive's termination (or prior to his death after termination) shall be paid
to the Executive in a cash lump-sum on the earlier of (1) the date of his death
and (2) the first business day of the seventh calendar month immediately
following the month in which his termination occurs.

(c)       Reimbursements.  Any taxable reimbursement of business or other
expenses as specified under this Agreement shall be subject to the following
conditions: (1) the expenses eligible for reimbursement in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement shall not be subject to liquidation or exchange
for another benefit.

(d)       Releases.  Any amounts otherwise payable on account of the Executive's
termination of employment under this Agreement which (i) are conditioned in any
part on a release of claims and (ii) would otherwise be paid (assuming the
release is given) prior to the last day on which the release could become
irrevocable assuming the Executive's latest possible execution and delivery of
the release (such last day, the “Release Deadline”) shall be paid, if ever, only
on the Release Deadline, even if the Executive's release becomes irrevocable
before that date. The Company and/or the Bank may elect to make such payment up
to thirty (30) days prior to the Release Deadline, however. If no such last day
is specified in this Agreement, then such last day will be the sixtieth (60th)
day after the Executive's termination of employment.

11

--------------------------------------------------------------------------------





(e)       Interpretative Rules.  In applying Section 409A to amounts paid
pursuant to this Agreement, any right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments.






12

--------------------------------------------------------------------------------





SIGNATURES

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and their seals to be affixed hereunto by their duly authorized
officers, and Executives have signed this Agreement, on the day and date first
above written.

ATTEST:   BROOKLINE BANCORP, INC.   /s/ Bethany Woods

By:

/s/ William V. Tripp III

William V. Tripp III, Chairman of the Compensation Committee   ATTEST: BROOKLINE
BANK   /s/ Bethany Woods

By:

/s/ William V. Tripp III

William V. Tripp III, Chairman of the Compensation Committee   WITNESS:
EXECUTIVE:   /s/ William P. Mayer

By:

/s/ Paul A. Perrault

Paul A. Perrault

13

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF SEVERANCE RELEASE

          THIS SEVERANCE RELEASE (“Release”) is entered into between Paul A.
Perrault (“Executive”) and Brookline Bancorp, Inc., a Delaware corporation, and
Brookline Bank, a United States-chartered stock savings bank (together with
their respective successors and assigns, the “Employers”).

          WHEREAS, Executive and the Employers entered into an employment
agreement effective March 16, 2009 (“Employment Agreement”); and

          WHEREAS, Executive’s employment has terminated under the Employment
Agreement under circumstances that provide him with certain significant
benefits, subject to Executive’s executing this Release.

          NOW, THEREFORE, in consideration of the payments set forth in the
Employment Agreement and other good and valuable consideration, Executive and
the Employers agree as follows: Executive, on behalf of himself and his
dependents, heirs, administrators, agents, executors, successors and assigns
(“Executive Releasors”), hereby irrevocably and unconditionally releases,
waives, and forever discharges the Employers and their respective affiliated
companies and their respective past and present parents, subsidiaries,
affiliated corporations, partnerships, joint ventures, and their successors and
assigns (“Employer Affiliated Parties”) and all of Employer Affiliated Parties’
respective past and present directors, officers, employees, agents and their
representatives, successors and assigns (but as to any such individual, agent or
representative, only in connection with, or in relationship to, his or its
capacity as a director, officer, employee, agent, representative, successor or
assign of any Employer Affiliated Party and not in connection with, or in
relationship to, his or its personal or professional capacity unrelated to any
Employer Affiliated Party) (collectively, “Employer Releasees”), from any and
all actions, claims, demands, obligations, liabilities and causes of action of
any kind or description whatsoever, in law, equity or otherwise, whether known
or unknown, whether past, present or future, that any Executive Releasor had,
may have had, or now has, or may hereafter have against the Employers or any
other Employer Releasee, as of the date of the execution of this Release by
Executive, arising out of or relating to Executive’s employment relationship, or
the termination of that relationship, with the Employers or any affiliate,
including, but not limited to, any action, claim, demand, obligation, liability
or cause of action arising under any Federal, state, or local employment law or
ordinance creating or recognizing employment-related causes of action, and all
amendments of any of these laws (including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Civil Rights Acts of 1866, 1871, 1964 and 1991,
the Equal Pay Act, the Americans with Disabilities Act of 1990, the National
Labor Relations Act, the Fair Labor Standards Act of 1938, the Workers
Adjustment and Retraining Notification Act, the Employee Retirement Income
Security Act of 1974, as amended (other than any claim for vested benefits), the
Family and Medical Leave Act of 1993, the Age Discrimination in Employment Act
of 1967, as amended, the Older Workers’ Benefit Protection Act of 1990, and
Mass. Gen. Laws Ch. 12, §§11H and 11I, Mass. Gen. Laws Ch. 151B), tort, contract
or any alleged violation of any other legal obligation. Anything to the contrary
notwithstanding in this Release or the Employment Agreement, nothing herein
shall release any Employer Releasee from any claims or damages based on (i) any
right or claim that arises exclusively from events occurring after the date
Executive executes this Release, (ii) any right Executive may have to payments,
benefits or entitlements under the Employment Agreement or any applicable plan,
policy, program or arrangement of, or other agreement with, the Employers or any
affiliate, (iii) Executive’s eligibility for indemnification in accordance with
applicable laws or the certificate of incorporation or bylaws of the Employers,
or under any applicable insurance policy with respect to any liability Executive
incurs or has incurred as a director, officer or employee of the Employers, (iv)
any right any Executive Releasor may have under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), it being acknowledged by the Employers
that for purposes of the Employment Agreement, the end of the period during
which Executive receives benefits under Section 4(f) of the Employment Agreement
shall be treated as a qualifying event for purposes of COBRA; provided any such
event is permitted to be treated as a qualifying event under the applicable
insurance program of the Employers or (v) any right Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive and any
Employer Releasee are jointly liable.  Notwithstanding the foregoing, if any
Employer Releasee commences any action or proceeding in law or equity against
any Executive Releasor with respect to any claim or cause of action that arose
on or before the termination of Executive’s employment or otherwise asserts any
such claim or cause of action against any Executive Releasor in the course of
any action or proceeding in law or equity, such Executive Releasor’s release of
claims pursuant to the foregoing shall not preclude the Executive Releasor from
raising any affirmative defense or counterclaim directly relating to the matters
asserted by the Releasee in any such action or proceeding.  For the avoidance of
doubt, the voiding of such release of claims shall have no effect on Executive’s
right to severance benefits or change in control benefits pursuant to the
Employment Agreement.

14

--------------------------------------------------------------------------------





          Executive represents that as of the date he has executed this Release
he has not assigned to any other party, and agrees not to assign, any claim
released by Executive herein. Nothing in this Release shall be construed to
affect the Equal Employment Opportunity Commission’s (the “Commission”) or any
state agency’s independent right and responsibility to enforce the law, nor does
this Release affect Executive’s right to file a charge or participate in an
investigation or proceeding conducted by either the Commission or any such state
agency, although this Release does bar any claim that Executive might have to
receive monetary damages in connection with any Commission or state agency
proceeding concerning matters covered by this Release.  This release also does
not purport to release any claim that may not be released by law.

          Executive acknowledges that he has waived his and Executive Releasors’
Claims knowingly and voluntarily in exchange for the severance benefits set
forth in the Employment Agreement, and that Executive would not otherwise have
been entitled to those benefits. Executive acknowledges that he has been
provided a period of at least 21 calendar days in which to consider and execute
this Release. Executive further acknowledges and understands that he has seven
calendar days from the date on which he executes this Release to revoke his
agreement by delivering to the Employers written notification of his intention
to revoke this Release. This Release becomes effective when signed by Executive
unless revoked in writing by Executive in accordance with this seven−day
provision. To the extent that Executive has not otherwise done so, Executive is
advised to consult with an attorney prior to executing this Release.

          During Executive’s employment with the Employers, Executive may have
obtained information regarding the Employers or Employer Affiliated Parties of a
confidential nature or which is a trade secret. Executive agrees that he will
not use, and he will not disclose to any person or entity, other than on behalf
of or for the Employers’ benefit, such confidential information or any trade
secret, except (i) as Executive may be authorized in writing to do so by the
Employers’ Board of Directors or an officer designated by such Boards for such
purpose or (ii) to the extent such information has entered the public domain.
The parties agree that nothing in this paragraph shall preclude Executive from
fulfilling any duty or obligation that he may have at law, from responding to
any subpoena or official inquiry from any court or government agency, including
providing truthful testimony, documents, subpoenaed or requested, or otherwise
cooperating in good faith with any proceeding or investigation or from taking
any reasonable actions to enforce Executive’s rights against the Employers,
including under this Agreement.  Executive further certifies that he has not and
agrees that he will not, during the period of time between his receipt of a
written notice of termination of employment and his termination date, remove
from the Employers or transfer by electronic or other means, documents or copies
thereof relating to Executive’s duties, without the express written approval of
the Employers’ Boards of Directors or an officer of the Employers designated by
it for such purpose. Notwithstanding anything to the contrary contained herein,
Executive will be entitled to remove, transfer and retain (i) papers and other
materials of a personal nature, including without limitation photographs,
personal correspondence, personal diaries, personal calendars and rolodexes,
personal phone books and files relating exclusively to his personal affairs,
(ii) information showing Executive’s compensation or relating to Executive’s
reimbursement of business related expenses, (iii) information Executive
reasonably believes may be needed for the planning and preparation of
Executive’s personal tax returns and (iv) copies of the Employers’ compensation
and benefit plans and agreements relating to Executive’s employment with or
termination from the Employers.

15

--------------------------------------------------------------------------------





          Executive agrees that he remains subject to the non-competition and
non-solicitation provisions of Section 9 of the Employment Agreement.  The
Employers agree, except as may be required by law, to refrain from performing
any act, engaging in any course of conduct or course of action or making or
publishing any statements, claims, allegations or assertions which it believes
have, or may reasonably be expected to have, the effect of demeaning the name or
business reputation of the Executive and shall cause its employees, officers,
directors, agents or advisors to be similarly bound when serving in such
capacity.  Executive agrees to refrain from performing any act, engaging in any
conduct or course of action or making or publishing any statements, claims,
allegations or assertions which have or may reasonably have the effect of
demeaning the name or business reputation of the Employers or any Employer
Affiliated Party or any of its or their employees, officers, directors, agents
or advisors in their capacities as such. The parties agree that nothing in this
paragraph shall preclude either party or any other person referenced in this
paragraph from fulfilling any duty or obligation that he, she or it may have at
law, from responding to any subpoena or official inquiry from any court or
government agency, including providing truthful testimony, documents, subpoenaed
or requested, or otherwise cooperating in good faith with any proceeding or
investigation, or from taking any reasonable actions to enforce such party’s
rights against the other party, including under this Agreement, or from
responding publicly to correct any incorrect, disparaging or demeaning
statements, claims, allegations or assertions by the other party or any other
person referenced in this paragraph.

          Executive agrees to cooperate with the Employers, at mutually
convenient times and places, in connection with any ongoing administrative,
regulatory, or litigation proceedings or such like matters that may arise in the
future, as to matters regarding which the Executive may have personal knowledge
because of his employment with the Employers; provided that in no event will
Executive be required to provide any such cooperation if such cooperation is
materially adverse to Executive’s legal interests. Such cooperation will include
being interviewed by representatives of the Employers, and participating in such
proceedings by deposition and testimony at trial. To the extent possible, the
Employers will limit Executive’s cooperation to regular business hours. In any
event, (i) in any matter subject to this paragraph, Executive will not be
required to act against the reasonable best interests of any new employer or new
business venture in which Executive is an employee, partner or active
participant and (ii) any request for Executive’s cooperation will take into
account Executive’s other personal and business commitments.  The Employer will
reimburse Executive for all reasonable expenses and costs Executive may incur as
a result of providing such assistance, including travel costs and reasonable
legal fees to the extent Executive reasonably believes, based upon the advice of
counsel, that separate representation is warranted, provided the Employers
receive proper documentation with respect to all claimed expenses and
costs.  Executive will be entitled to an hourly fee (which fee will be mutually
determined by the Employers and Executive prior to Executive’s providing any
cooperation hereunder, it being agreed that such fee will be fair and reasonable
in light of Executive’s compensation history) for time spent by Executive
furnishing such cooperation (other than for time spent by Executive actually
providing testimony in any legal matter), including, without limitation, for
time taken in travel undertaken in connection with such cooperation, such fee to
be paid promptly following Executive’s submission of a statement setting forth
the number of hours spent. Commencing on the fifth anniversary hereof, Executive
will not be obligated to make more than three days (or portions thereof) per
calendar year available for the purpose of providing cooperation to the
Employers pursuant to this paragraph.

          This Release shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts without reference
to principles of conflicts of law. Should any provision of this Release be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected and
the illegal or invalid part, term, or provision will be deemed not to be a part
of this Release.

16

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Executive and the Employers have executed this
Release as of the date indicated below.

PAUL A. PERRAULT
Date:


BROOKLINE BANCORP, INC.
By:
Its:
Date:


BROOKLINE BANK
By:
Its:
Date: 












17 



